PER CURIAM.
Petitioner J.S., a juvenile, filed an emergency petition for writ of habeas corpus seeking to be discharged from secure detention. By prior unpublished order, we granted the petition and advised that this opinion would follow to explain our reasoning. Based on the analysis set forth in our opinion in J.S. v. Monta Clemons, as Superintendent, Southwest Florida Juvenile Detention Center, Department of Juvenile Justice, 769 So.2d 1099 (Fla. 2d DCA 2000), issued this same date, we conclude that J.S.’s continued placement in secure detention was unwarranted where the point total on his risk assessment instrument indicated placement in home or nonsecure detention and the trial court failed to provide clear and convincing written reasons for continuing to hold J.S. in secure detention.
Petition granted.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.